Citation Nr: 1007586	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee arthritis for the purpose of accrued benefits. 

2.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as a residual of exposure to Agent Orange, 
for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1992.  He died on October [redacted], 2002.  The appellant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

In a rating decision of January 1995, the RO denied 
entitlement to service connection for left knee arthritis.  
The Veteran voiced no disagreement with that decision, which 
has now become final.  Since the time of the January 1995 
rating decision, the appellant had submitted additional 
evidence in an attempt to reopen the claim.  The RO continued 
its denial of service connection for left knee arthritis, and 
the current appeal ensued.

The issue of service connection for Type II diabetes mellitus 
was originally subject to Chairman's Memorandum 01-06-24 
(Sept. 24, 2006) which instituted a stay on all cases 
affected by the United States Court of Appeals for Veterans 
Claims (Court) decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), which decision reversed a decision of the Board 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  On May 8, 2008, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), wherein it reversed the Court's decision, 
and issued a mandate in Haas effective October 16, 2008.  A 
petition for a writ of certiorari in Haas was denied by the 
United States Supreme Court on January 21, 2009.  See Haas v. 
Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In 
light of the foregoing, and, in particular, Chairman's 
Memorandum 01-09-03 (Jan. 21, 2009), which rescinds 
Chairman's Memorandum 01-06-24 in its entirety, the Board 
finds that it may now proceed in adjudicating the appellant's 
current appeal as to the issue of service connection for Type 
II diabetes mellitus.

Finally, the issue of whether new and material evidence 
sufficient to reopen the Veteran's previously-denied claim 
for service connection for left knee arthritis was previously 
before the Board in October 2007, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.


FINDINGS OF FACT

1.  In a decision of January 1995, the RO denied entitlement 
to service connection for left knee arthritis.

2.  Evidence submitted since the time of the RO's January 
1995 decision denying entitlement to service connection for 
left knee arthritis does not relate to an unestablished fact, 
and is of insufficient significance to raise a reasonable 
possibility of substantiating the appellant's current claim.

3.  Type II diabetes mellitus is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service, including exposure to 
Agent Orange.

4.  While at the time of the Veteran's death on October [redacted], 
2002, he had claims pending for service connection for left 
knee arthritis and Type II diabetes mellitus, the evidence 
then of record does not demonstrate the receipt of new and 
material evidence to reopen the left knee arthritis claim or 
a causal nexus between diabetes mellitus and the Veteran's 
period of active military service.


CONCLUSIONS OF LAW

1.  The decision of the RO in January 1995 denying the 
Veteran's claim for service connection for left knee 
arthritis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the time of the RO's January 1995 
decision denying entitlement to service connection for left 
knee arthritis is new, but not material, and insufficient to 
reopen the Veteran's claim, for accrued benefits purposes.  
38 U.S.C.A. §§ 5108, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 3.1000 (2009).

3.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred, for accrued 
benefits purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, and those of his spouse, as well as 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

The appellant in this case seeks to reopen the Veteran's 
previously-denied claim for service connection for left knee 
arthritis, as well as service connection for Type II diabetes 
mellitus.  In that regard, service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).  Service connection is also possible for any 
disease initially diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence of a disease or 
injury; and (3) a nexus between the claimed inservice disease 
or injury and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  Alternatively, service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease or disability manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the Veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes mellitus or osteoarthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 38 U.S.C.A. § 1101, 
1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. § 38 C.F.R. 
§ 3.307, 3.309 (2009).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).  In addition, new 
evidence may be found to be material if it provides "a more 
complete picture of the circumstances surrounding the origin 
of the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. Ap. 510, 513 
(1992).  

Finally, as regards the appellant's claim for accrued 
benefits, the Board notes that, under 38 U.S.C.A. § 5121 
(West 2002 & Supp. 2009), a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the Veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in the file at the time of the Veteran's 
death which were due and unpaid preceding the Veteran's 
death.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000 (2009).  In Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that a Veteran must have a claim pending 
at the time of his death for such benefits, or else be 
entitled to them under an existing rating or decision in 
order for a surviving spouse to be entitled to accrued 
benefits.  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. 
§ 5121(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (c) 
(2009).  The adjudication of claims for accrued benefits must 
be based upon the evidence on file at the time of the 
Veteran's death, including any VA medical records that must 
be deemed to have been constructively on file at that time.  
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1000(a) (2009); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992), holding that VA records in the possession of VA 
adjudicators are deemed to be constructively in the 
possession of the VA, and must therefore be obtained.  

New and Material Evidence

As regards the appellant's claim for service connection for 
left knee arthritis, the Board notes that, in Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" 
of a claim for service connection is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for the purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed claim or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the present case, at the time of the prior January 1995 
rating decision, the RO denied entitlement to service 
connection for left knee arthritis.  The appellant's current 
claim reflects that very same disability.  Inasmuch as the 
appellant's current claim is based on the very same diagnosis 
as the Veteran's previous claim, it must be considered on a 
"new and material" basis.  See Boggs, supra.  

In the January 1995 rating decision, it was noted that the 
Veteran's service medical records were reviewed, and that an 
entrance history/physical examination in August 1968 was 
negative for the presence of left knee arthritis.  Further 
noted was that service medical records were negative for 
evidence of a left knee injury.  While a service separation 
examination was not of record, a VA examination conducted in 
May 1993 was negative for the presence of left knee 
arthritis.  While on subsequent VA examination in August 
1994, the Veteran received a diagnosis of left knee 
arthritis, service connection was denied for that disability, 
inasmuch as it was not noted in service or to a compensable 
degree within the first year following service discharge.  
That determination was adequately supported by and consistent 
with the evidence then of record, and is now final.

Initially, it should be noted that, at the time of the 
Veteran's death in October 2002, there was a claim pending 
regarding whether new and material evidence had been 
submitted sufficient to reopen the Veteran's previously-
denied claim for left knee arthritis.  However, evidence 
received since the time of the RO's January 1995 decision up 
until the time of the Veteran's death consists in part of 
various records which were on file at the time of the 
previous rating decision in January 1995, and which are, 
accordingly, duplicative and/or cumulative.  Other evidence 
submitted since the time of the January 1995 rating decision, 
consisting of various VA and private treatment records, while 
"new" in the sense that it was not previously of record, is 
not "material."  More specifically, the records in question 
show only continuing treatment for left knee pain prior to 
the time of the Veteran's death, with no demonstrated 
relationship between the Veteran's previously-identified left 
knee arthritis and any incident or incidents of his period of 
active military service.  Under the circumstances, the Board 
is of the opinion that evidence submitted since the time of 
the RO's January 1995 decision up until the time of the 
Veteran's death in October 2002 does not constitute new and 
material evidence sufficient to reopen the Veteran's 
previously-denied claim.  This is to say that, by itself, or 
when considered with previous evidence of record, the newly-
received evidence does not relate to an unestablished fact 
necessary to substantiate the appellant's current claim.  

Accordingly, the appeal to reopen the claim of entitlement to 
service connection for left knee arthritis for the purpose of 
accrued benefits must be denied.

Service Connection

Turning to the issue of Type II diabetes mellitus, the Board 
notes that, where a Veteran was exposed to an herbicide agent 
during active military, naval, or air service in the Republic 
of Vietnam, certain diseases, including Type II diabetes 
mellitus, shall be service connected even though there is no 
record of such disease during service, where they become 
manifest to a degree of 10 percent or more anytime after 
service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 
38 C.F.R. § 38 C.F.R. § 3.307, 3.309 (e) (2009).  For the 
purposes of this section, the term "herbicide agent" means a 
chemical or an herbicide used in support of the United States 
and Allied Military Operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.307(a)(6)(ii) (2009).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service include duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002 & Supp. 
2009); 38 C.F.R. § 38 C.F.R. § 3.307, 3.313 (2008).

In the present case, a review of the record would appear to 
indicate that the Veteran's entire period of service from 
1968 to 1992 was with the United States Air Force.  While 
based on the Veteran's DD Form 214, he did, in fact, receive 
the Vietnam Service Medal with One Bronze Star, there is no 
indication that, at any time during the Veteran's period of 
service, he served "on the ground" in the Republic of 
Vietnam.  Accordingly, pursuant to applicable law and 
regulation, he may not be presumed to have been exposed to 
herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.307 (2009).  
Moreover, service treatment records are entirely negative for 
evidence of diabetes mellitus.  In point of fact, the 
earliest clinical indication of the presence of that 
disability is revealed by VA records dated in 2001, almost 10 
years following the Veteran's discharge from service, at 
which time he received a diagnosis of and treatment for 
diabetes mellitus.  Significantly, at no time has any opinion 
been offered linking the Veteran's postservice diabetes 
mellitus to an incident or incidents of his period of active 
military service.  Accordingly, while at the time of the 
Veteran's death, there was a claim pending for service 
connection for Type II diabetes mellitus, absent evidence of 
the aforementioned nexus, the appellant's claim for service 
connection for that disability for the purpose of accrued 
benefits must be denied.  

In reaching this determination, the Board acknowledges the 
appellant's statements regarding the origin of the Veteran's 
Type II diabetes mellitus.  However, the Board rejects those 
assertions to the extent that the appellant seeks to 
etiologically relate the Veteran's Type II diabetes to some 
inservice incident, including exposure to Agent Orange.  
Significantly, as a lay person, the appellant is not 
competent to create the requisite causal nexus for the 
Veteran's Type II diabetes mellitus.  Rather, evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training or education, none of which the appellant has.  See 
Espiritu v. Derwinski, 2 Vet. Appl. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's Type II diabetes mellitus 
with any incident or incidents of his period of active 
military service.  

In summary, while at the time of the Veteran's death on 
October [redacted], 2002, he had claims pending for service 
connection for left knee arthritis and Type II diabetes 
mellitus, the evidence then of record fails to show that new 
and material evidence has been presented to reopen the claim 
of entitlement to service connection for arthritis of the 
left knee and that a causal nexus between the Veteran's 
diabetes mellitus and his period of active military service 
is present.  Accordingly, service connection for the purpose 
of accrued benefits must be denied.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, he is required to notify 
the appellant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the appellant about the information and evidence that 
VA will seek to provide; and (3) inform the appellant about 
the information and evidence she is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
June 2008 and January 2009.  In that correspondence, VA 
informed the appellant that, in order to reopen the Veteran's 
previously-denied claim for service connection for left knee 
arthritis, new and material evidence was needed.  VA also 
informed the appellant that, in order to substantiate a claim 
for service connection, the evidence needed to show that the 
Veteran had a current disability, a disease or injury in 
service, and evidence of a nexus between the postservice 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  
Finally, the appellant was advised as to the legal 
requirements pertaining to a claim for accrued benefits.  To 
the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the appellant had a full understanding 
of the elements required to prevail on her claims.  Moreover, 
neither the appellant nor her representative has raised 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2009).

As to informing the appellant of which information and 
evidence she was to provide to VA, and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her that it had a duty to obtain any records held by 
any Federal agency.  It also informed her that, on her 
behalf, VA would make reasonable efforts to obtain records 
which were not held by a Federal agency, such as records from 
private doctors and hospitals.  Finally, the RO informed the 
appellant that she could obtain private records herself and 
submit them to VA.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for left knee arthritis for the purpose of accrued 
benefits is denied.

Service connection for Type II diabetes mellitus for the 
purpose of accrued benefits is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


